Hill, J.
Mrs. Orrel Williams, as guardian of Eloise and Juanita McLeod, instituted an action against the Farmers State Bank of Sparks, Ga. The petition alleged, that the bank had induced G. E. Williams, the former guardian (now deceased) of plaintiff’s wards, to buy certain shares of capital stock of the bank with the funds of the ward, knowing at the time that the guardian had no authority under the law to invest such a fund in the stock of the bank; that after the purchase the plaintiff paid $600 on account of the stock, which in fact was practically worthless; that the shares of stock were tendered back to the bank, and demand was made for the principal amount with interest at 8 per cent, from the date of the purchase; and that the plaintiff desired to sue the stockholders for the amount so received by the bank; and discovery was sought as to the list of the stockholders of the bank. The prayer *570was, that the plaintiff have judgment against the bank for the amount of money so invested by the former guardian, with interest, and discovery as to the names of the stockholders of the bank, and leave to make them parties defendant when discovered, to the end that she might also recover against them. The defendant’s answer as amended admitted the sale of the stock to G. E. Williams, but denied any knowledge that in making the purchase Williams was using funds of his wards. The answer also refused to respond to the prayer for discovery, on the ground that it was not a proper case for discovery. On the trial the judge directed a verdict for the defendant. A motion for new trial was overruled, and the plaintiff excepted. Held, that this was not an equitable case, and the Supreme Court is without jurisdiction. Accordingly the writ of error will be transferred to the Court of Appeals.
No. 339.
January 18, 1918.
Writ of error; from Berrien superior court.
Ilendriclcs, Mills & Hendricks, for plaintiff.
W. B. Smith and E. K. Wilcox, for defendant.

So ordered.

All the Justices concur, except Fish, O. J., absent.